NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

________________________
                                :
DONALD PLATTEN,                 :
                                :    Civ. No. 18-17082 (RMB)
                  Petitioner    :
                                :
       v.                       :          OPINION
                                :
DAVID E. ORTIZ,                 :
                                :
               Respondent       :
________________________        :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Donald

Platten’s (“Petitioner”) Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Pet., ECF No. 1); Memorandum in Supp. of Pet.

(“Petr’s Mem.”, ECF No. 1-2) Respondent’s Answer (Answer, ECF No.

12); and Petitioner’s Reply Brief (“Petr’s Reply”, ECF No. 13.)

Petitioner seeks to vacate his conviction for obstructing the due

administration of the internal revenue laws, in violation of 26

U.S.C. § 7212(a), in light of the Supreme Court’s decision in

Marinello v. United States, 138 S. Ct. 1101 (2018). For the reasons

set forth below, the petition is denied.

I.   BACKGROUND

     On February 10, 2010, Petitioner was convicted, in the United

States District Court for the Southern District of Florida, of
multiple fraud offenses and one count of corruptly endeavoring to

obstruct the due administration of the internal revenue laws, in

violation of 26 U.S.C. § 7212(a). (Declaration of Kristin Vassallo

(“Vassallo Decl.”, Ex. A, Report of Magistrate Judge (“R&R”), ECF

No. 12-3 at 5; United States v. Platten, 08cr80148 (DMM) (S.D.

Fla. Feb. 10, 2010) (Judgment, ECF No. 105).1 The § 7212(a) charge

was based on Petitioner’s use of falsified documents and nominees

to hide his assets and income from the IRS. (Vassallo Decl., Ex.

D, Indictment, ECF No. 12-3 at 413-15.)

       At   sentencing,    the    district    court     imposed      a    two-level

enhancement of the Guidelines range for obstruction of justice

under U.S.S.G. § 3C1.1, finding that -- in addition to the conduct

charged under § 7212(a) in the Indictment -- Petitioner committed

additional        acts   intended     to    obstruct        the     criminal   tax

investigation. When subpoenaed by the grand jury, he told the

agents that he didn’t have any responsive documents. Petitioner

then manufactured promissory notes and other documents, which he

caused to be provided to the agents by an associate. (Vassallo

Decl., Ex. E, Sentencing Transcript (“Sent. Tr.”), ECF No. 12-3 at

465-66;     see   also   PSR   ¶35,   ECF   No.   11   at   9     (“the   defendant

obstructed justice by providing false information while under

investigation by the grand jury.”)) The district court calculated




1   Available at www.pacer.gov.
                                        2
a Sentencing Guidelines range of 262-327 months imprisonment and

sentenced Petitioner to the bottom of the range, 262 months.

(Vassallo Decl., Ex. E, Sent. Tr., ECF No. 12-3 at 530.)

     Petitioner appealed and the Eleventh Circuit affirmed his

conviction and sentence. United States v. Platten (“Platten I”),

448 F. App’x 873 (11th Cir. 2011). Petitioner moved to vacate his

sentence under 28 U.S.C. § 2255. Platten, 08cr80148(DMM) (S.D.

Fla. Sept. 6, 2012) (Mot. to Vacate, ECF No. 140). A magistrate

judge recommended denying the motion and the district court adopted

the recommendation. Platten v. U.S. (“Platten II”), 2014 WL 46523

(S.D. Fla. Jan. 2, 2014). Petitioner was denied a certificate of

appealability. Id.

     In March 2018, the Supreme Court decided Marinello v. United

States, 138 S. Ct. 1101 (2018). The Court held that, “to secure a

conviction under the Omnibus Clause [26 U.S.C. § 7212(a)], the

Government must show (among other things) that there is a ‘nexus’

between the defendant’s conduct and a particular administrative

proceeding.” Id. at 1109. That “nexus” requires “a relationship in

time, causation, or logic” between the obstructive conduct and the

proceeding. Id. (citation omitted).

     In December 2018, Petitioner filed the present petition for

a writ of habeas corpus under 28 U.S.C. § 2241. Petitioner argues

that his § 7212(a) conviction must be vacated because, in light of

Marinello, the conduct underlying that conviction is no longer

                                 3
criminal. (Petr.’s Mem., ECF No. 1-2 at 7-9.) Petitioner further

contends that he is entitled to de novo resentencing on the

remaining counts of conviction. (Id. at 24.)

II.   STATEMENT OF FACTS

      Petitioner was a businessman who controlled a publicly traded

corporation and stole hundreds of thousands of dollars from its

shareholders by causing the company to fraudulently issue stock to

his personal creditors and family members in repayment of non-

existent corporate debt. Platten II, 2014 WL 46523, at *5 (S.D.

Fla. Jan. 2, 2014). SEC laws restricted the ability of a publicly

traded company to issue stocks to insiders and their affiliates.

Id.

      As part of the scheme, Petitioner created fake promissory

notes, backdated by at least two years, which could be converted

into tradeable shares of stocks. Id. He issued shares of stocks to

pay personal debts, including for his honeymoon, to his creditors

and family members. Id. at 5-6. By manufacturing false documents,

he hid from public investors that insiders were selling their

shares through nominees and receiving the benefits. Platten II,

2014 WL 46523, at *5 (D.N.J. Jan. 2, 2014). He did not report

income to the IRS for payment of his debts in this manner. Id. at

6. Petitioner also conspired to commit mortgage fraud to purchase

a home in Boca Raton, Florida. Id. at 7.



                                 4
      A federal grand jury began investigating Petitioner for tax

crimes in early 2006, and special agents of the Internal Revenue

Service interviewed Petitioner in March of that year. (Vassallo

Decl., Ex. B (Trial Transcript (“Trial Tr.”), ECF No. 12-3 at 212);

(PSR, ECF No. 11, ¶22.) In that interview, Petitioner was asked

about   the   businesses      he   ran,       and    he   falsely    omitted      two

companies     --    “Eli   Enterprises”         and       “Palm   Beach     Classic

Cigar” -- that he ran under the name of his chauffeur, Eli

Goldshor, and which he used as part of his securities-fraud scheme.

(Vassallo Decl., Ex. B., Trial Tr., ECF No. 12-3 at 212-16.)

      Petitioner also lied to the IRS agents in response to a

subpoena for loan documents, which included promissory notes or

financial documents showing debts. (Id. at 217-20.) He said that

he had no loan documents relating to his company DCGR because he

had given the documents to a former business partner and they had

probably been destroyed. (Id.) When his chauffeur, Goldshor, was

questioned by IRS agents about a promissory note issued to him by

Petitioner’s company, Petitioner supplied Goldshor with a fake

promissory note, dated before Goldshor had begun working for

Petitioner. (Id. at 221-22; Vassallo Decl., Ex. E, Sentencing Tr.,

ECF   No.   12-3   at   464-66.)      Thus,    the    sentencing     court     found

“[Petitioner]      provided   false    statements         and   omissions    to   the

agents. He responded that he didn’t have any documents when

subpoenaed by the grand jury, later giving documents to Mr.

                                        5
Goldshor and the documents … were manufactured by [Petitioner.]”

(Vassallo Decl., Ex. E, Sentencing Tr., ECF No. 12-3 at 466.)

III. DISCUSSION

      A.    The Petition

      Petitioner invokes the savings clause of 28 U.S.C. § 2255(e)

to bring a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241, on the basis that the Supreme Court’s decision in Marinello,

138 S. Ct. 1101 (2018) renders his confinement unconstitutional

because he is being punished for conduct that is no longer deemed

criminal. (Petr’s Mem., ECF No. 1-2 at 3.)

      The obstruction charge against Petitioner, Count 17 of the

Indictment, was based on Petitioner’s conduct of failing to file

individual tax returns for 2004 and 2005; filing a false individual

tax return for 2006; concealing income and assets through nominees;

and failing to cause the company he controlled to file corporate

tax returns for 2004 through 2007. (Id. at 4); United States v.

Platten, 08cr80148 (DMM) (S.D. Fla. Feb. 10, 2010) (Indictment,

ECF   No.   1.)    This   conduct   was       the   basis    for   the   obstruction

conviction and the conduct pre-dated the initiation of a targeted

tax-related       proceeding.   (Petr’s        Mem.,   ECF    No.   1-2    at   4-5.)

Petitioner claims that his conviction on this Count was used to

formulate the offense level calculation at sentencing and as a

basis to support a two-level obstruction enhancement. (Id. at 6.)



                                          6
     On March 21, 2018, the Supreme Court in Marinello held that

26 U.S.C. § 7212(a) does not reach obstructive acts aimed at

routine IRS business such as processing and reviewing tax returns.

(Petr’s Mem., ECF No. 1-2 at 7-8.) The essential elements to

establish a § 7212(a) violation, after the Marinello decision,

include   (1)   a   pending   or   reasonably   foreseeable   targeted

administrative proceeding; and (2) a nexus between the defendant’s

obstructive endeavors and the targeted administrative action. (Id.

at 9.)

     Petitioner contends his trial record is devoid of any evidence

of a targeted, pending tax-related proceeding or a nexus between

the pending proceeding and the alleged obstructive acts. (Id. at

10.) Petitioner argues that Marinello applies retroactively and

excludes from § 7212(a)’s scope obstructive acts that did not have

a nexus to a particular administrative proceeding. (Id. at 12.)

Thus, pursuant to the Third Circuit’s decision in Bruce v. Davis,

868 F.3d 170, 180 (3d Cir. 2017), Petitioner contends he is

entitled to habeas relief under 28 U.S.C. § 2241 because under

Marinello he is actually innocent of violating § 7212(a). (Id. at

13-14.)

     In support of his actual innocence claim, Petitioner argues

that the jury instructions given at his trial permitted the jury

to convict him based on conduct which, under Marinello, is no

longer criminal. (Petr’s Mem., ECF No. 1-2 at 18-20.) Petitioner

                                   7
further asserts that the Indictment did not describe a nexus

between the alleged obstructive conduct and a specific, targeted

administrative action that was pending or reasonably foreseeable.

(Petr’s Mem., ECF No. 1-2 at 20.) The conduct alleged in the

Indictment was failing to file an individual tax return in 2004

and 2005; filing a false individual tax return for 2006; concealing

income and assets through nominees; and failing to cause the

company he controlled to file corporate tax returns for 2004

through 2007. (Id.) Petitioner maintains that his Guidelines range

was enhanced four levels based on the conduct underlying the

obstruction charge, requiring de novo sentencing upon vacation of

his obstruction conviction. (Id. at 24-25.) Petitioner contends

his total offense level should be 35 and his Guidelines range

should be 168 to 210. (Id. at 25.)

     B.    Respondent’s Opposition to Habeas Relief

     Respondent acknowledges that Marinello announced a new rule

of substantive law that applies retroactively, and that Marinello

did not exist when Petitioner filed his direct appeal and his

motion under 28 U.S.C. § 2255. (Answer, ECF No. 12 at 11, n.5.)

However,   Respondent   contends   Petitioner   cannot   show   actual

innocence that entitles him to relief under § 2241. (Id. at 12.)

In bringing an actual innocence claim, the habeas court is “not

bound by the rules of admissibility that would govern at trial,

but must instead make its determination in light of all the

                                   8
evidence, including that alleged to have been illegally admitted

(but with due regard to any unreliability of it) and evidence

tenably claimed to have been wrongly excluded or to have become

available only after the trial.” (Answer, ECF No. 12 at 12,

quoting Bruce, 868 F.3d at 184.) In other words, this Court must

“make     a   probabilistic     determination   about     what    reasonable,

properly      instructed   jurors   would    do,”   considering       “all   the

evidence.” (Id., quoting Bruce, 868 F.3d at 188, in turn quoting

Schlup v. Delo, 513 U.S. 298, 328-29 (1995)).

        Respondent acknowledges that Petitioner was charged with

hiding assets and using nominees to obstruct a potential, future

IRS investigation — as allowed at the time in every circuit except

the Sixth, but contends that the evidence in the record at trial

and sentencing establishes that Petitioner also sought to obstruct

the criminal investigation against him, which was a targeted action

of which he was aware. (Id.) Specifically, the trial record shows

that Petitioner lied to the IRS agents during an interview                   and

lied in response to a subpoena request as part of a targeted

investigation.     (Id.    at   12-13.)   Petitioner    also   gave    his   co-

conspirator forged, backdated documents to provide to the IRS

during its investigation. (Id.) At sentencing, the district court

found:

              [Petitioner] provided false statements and
              omissions to the agents. He responded that he
              didn’t have any documents when subpoenaed by

                                      9
            the grand jury, later giving documents to Mr.
            Goldshor, and the documents — promissory notes
            and other documents based on the evidence at
            trial were manufactured by Mr. Platten.

(Answer, ECF No. 12 at 13, citing Sentencing Tr. at 45.)

     Respondent, therefore, contends that the existing record

demonstrates      that    Petitioner’s      conduct   violated    26    U.S.C.   §

7212(a), as interpreted by Marinello, because there was strong

evidence of a nexus between Petitioner’s conduct and the pending

criminal tax investigation. (Id. at 13-14.)

     C.     Petitioner’s Reply Brief

     In reply, Petitioner notes that Respondent does not dispute

that the jury instructions given at his trial were erroneous under

Marinello, and Petitioner contends the error was not harmless

because Petitioner was convicted based on conduct that is no longer

a violation of § 7212(a). (Petr’s Reply, ECF No. 13 at 2, 8-14.)

Even if the jury was properly advised in accordance with Marinello,

Petitioner argues that the conduct set forth in the Indictment is

no longer a valid basis for a conviction. (Id. at 15.) Petitioner

asserts   that    the     Government   neither    alleged   nor    proved    the

existence    of    a     pending,   targeted     governmental     tax    related

proceeding that Petitioner knew of and intended to interfere with

when he failed to report or pay his taxes for the several years

prior to the IRS initiating the administrative proceeding. (Id. at




                                       10
19.) Thus, Petitioner seeks vacation of the conviction and de novo

resentencing.

     D.    Analysis

           1.     Section 2255(e) Savings Clause

     In   1948,   Congress   enacted    28   U.S.C.   §   2255   to   replace

traditional habeas corpus under 28 U.S.C. § 2241 with a process

that allowed a prisoner to file a motion in the sentencing court

on the grounds that his sentence was imposed in violation of the

Constitution or laws of the United States. Bruce v. Davis, 868

F.3d 170, 178 (3d Cir. 2017). A federal prisoner’s collateral

review of his conviction must be brought in the sentencing court

under § 2255 unless he can show that the remedy is inadequate or

ineffective to test the legality of his conviction. Id.

     When Congress added limitations to § 2255 in 1996, including

requiring permission from the appropriate Circuit Court of Appeals

to file a second or successive motion under § 2255, the savings

clause of § 2255(e) was untouched. Id. at 179. Thus, the Third

Circuit

           held that in the unusual situation where an
           intervening      change     in      statutory
           interpretation [by   the Supreme Court] runs
           the risk that an individual was convicted of
           conduct that is not a crime, and that change
           in the law applies retroactively in cases on
           collateral review, he may seek another round
           of post-conviction review under § 2241.

Id., quoting In re Dorsainvil, 119 F.3d at 251.


                                   11
The Third Circuit

          permits access to § 2241 when two conditions
          are satisfied: First, a prisoner must assert
          a “claim of ‘actual innocence’ on the theory
          that ‘he is being detained for conduct that
          has subsequently been rendered non-criminal by
          an intervening Supreme Court decision’ and our
          own precedent construing an intervening
          Supreme Court decision”—in other words, when
          there is a change in statutory caselaw that
          applies retroactively in cases on collateral
          review. [U.S. v.]Tyler, 732 F.3d [241], 246
          [3d Cir. 2013](quoting Dorsainvil, 119 F.3d at
          252). And second, the prisoner must be
          “otherwise   barred    from  challenging   the
          legality of the conviction under § 2255.” Id.
          Stated differently, the prisoner has “had no
          earlier    opportunity    to   challenge   his
          conviction for a crime that an intervening
          change in substantive law may negate.”
          Dorsainvil, 119 F.3d at 251.
          . . .
          The established framework for determining the
          retroactive effect of new rules was set forth
          in the plurality opinion in Teague v. Lane,
          489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334
          (1989). That framework applies as much in a
          federal collateral challenge to a federal
          conviction as it does in a federal collateral
          challenge to a state conviction. United States
          v. Reyes, 755 F.3d 210, 213 (3d Cir. 2014).
          But cf. Welch v. United States, ––– U.S. ––––
          , 136 S.Ct. 1257, 1264, 194 L.Ed.2d 387 (2016)
          (assuming without deciding that Teague applies
          to federal collateral review of federal
          convictions). Teague concluded that, as a
          general matter, new constitutional rules of
          criminal procedure do not apply retroactively
          to convictions that are already final. Two
          categories of new rules fall outside this
          general bar. First are “[n]ew substantive
          rules.” Schriro v. Summerlin, 542 U.S. 348,
          351, 124 S.Ct. 2519, 159 L.Ed.2d 442 (2004);


                                12
          see Teague, 489 U.S. at 307, 311, 109 S.Ct.
          1060.
          . . .
          “A case announces a new rule if the result was
          not dictated by precedent existing at the time
          the defendant's conviction became final.”
          Teague, 489 U.S. at 301, 109 S.Ct. 1060…. “A
          rule is substantive rather than procedural if
          it alters the range of conduct or the class of
          persons that the law punishes.” Schriro, 542
          U.S. at 353, 124 S.Ct. 2519. “This includes
          decisions that narrow the scope of a criminal
          statute by interpreting its terms, as well as
          constitutional   determinations   that   place
          particular conduct or persons covered by the
          statute beyond the State's power to punish.”
          Id. at 351-52, 124 S.Ct. 2519.

Bruce, 868 F.3d at 180-81.

     Actual innocence claims under § 2241 are subject to the

“actual innocence gateway standard.” Bruce, 868 F.3d at 184. A

petitioner must “‘demonstrate that, in light of all the evidence,

it is more likely than not that no reasonable juror would have

convicted him.’” Id. (quoting Bousley v. U.S., 523 U.S. 614, 623,

(1998) (internal quotation marks omitted)). “A petitioner can meet

this standard ‘by demonstrating an intervening change in law that

rendered his conduct non-criminal.’” Id., (quoting Tyler, 732 F.3d

at 246.

          [T]he Government “is not limited to the
          existing record to rebut any showing that
          [the] petitioner may make.” Bousley, 523 U.S.
          at 623-24, 118 S.Ct. 1604. A habeas court is
          therefore “not bound by the rules of
          admissibility that would govern at trial,” but
          must instead “make its determination ‘in light
          of all the evidence, including that alleged to
          have been illegally admitted (but with due

                                13
          regard to any unreliability of it) and
          evidence tenably claimed to have been wrongly
          excluded or to have become available only
          after the trial.’” Schlup, 513 U.S. at 327-
          28, 115 S.Ct. 851 (quoting Henry J. Friendly,
          Is Innocence Irrelevant? Collateral Attack on
          Criminal Judgments, 38 U. Chi. L. Rev. 142,
          160 (1970)). With this broader array of
          evidence in view, the district court does not
          exercise its “independent judgement as to
          whether reasonable doubt exists”; rather, the
          actual innocence standard “requires the
          district court to make a probabilistic
          determination about what reasonable, properly
          instructed jurors would do.” Id. at 329, 115
          S.Ct. 851.

Bruce, 868 F.3d at 184.

          2.   Attempts to Interfere with Administration of
               Internal Revenue Laws Under 26 U.S.C. § A7212(a)

     Attempts to interfere with administration of internal revenue

laws are unlawful under 26 U.S.C. § 7212(a), which provides:

          Whoever corruptly or by force or threats of
          force (including any threatening letter or
          communication) endeavors to intimidate or
          impede any officer or employee of the United
          States acting in an official capacity under
          this title, or in any other way corruptly or
          by force or threats of force (including any
          threatening    letter     or    communication)
          obstructs or impedes, or endeavors to obstruct
          or impede, the due administration of this
          title, shall, upon conviction thereof, be
          fined not more than $5,000, or imprisoned not
          more than 3 years, or both, except that if the
          offense is committed only by threats of force,
          the person convicted thereof shall be fined
          not more than $3,000, or imprisoned not more
          than 1 year, or both. The term “threats of
          force”, as used in this subsection, means
          threats of bodily harm to the officer or
          employee of the United States or to a member
          of his family.

                                14
       In March 2018, the Supreme Court, in Marinello, interpreted

this statutory provision narrowly. 138 S. Ct. at 1108. Thus, the

Court held that to secure a conviction, “the Government must show

(among    other    things)   that   there   is   a   “nexus”   between   the

defendant's conduct and a particular administrative proceeding,

such     as   an   investigation,     an    audit,    or   other   targeted

administrative action.” Marinello, 138 S. Ct. at 1109. The Court

rejected the argument that “the processing of tax returns is part

of the administration of the Internal Revenue Code and any corrupt

effort to interfere with that task can therefore serve as the basis

of an obstruction conviction.” Id. at 1110.

       For a conviction under this provision, “the Government must

show that the proceeding was pending at the time the defendant

engaged in the obstructive conduct or, at the least, was then

reasonably foreseeable by the defendant.” Id. “It is not enough

for the Government to claim that the defendant knew the IRS may

catch on to his unlawful scheme eventually.” Id.

              3.   Petitioner May Assert An Actual Innocence Claim
                   Under 28 U.S.C. § 2241

       Petitioner was convicted and sentenced in 2010. He brought a

motion to vacate, set aside or correct sentence in September 2012,

which was denied by the district court and affirmed by the Eleventh

Circuit. Because his claim of actual innocence under Marinello

does not meet the requirements of 28 U.S.C. § 2255(h) because it

                                     15
is not based on newly discovered evidence or a new rule of

constitutional law, Petitioner seeks to bring his claim under §

2241, pursuant to Bruce.

      Petitioner’s       first   hurdle        is    to    establish    a   change   in

statutory      caselaw    that     applies          retroactively      in   cases    on

collateral review. Marinello is such a case. “A case announces a

new rule if the result was not dictated by precedent existing at

the time the defendant's conviction became final.” Teague, 489

U.S. at 301 (emphasis in original). “A rule is substantive rather

than procedural if it alters the range of conduct or the class of

persons that the law punishes.” Schriro, 542 U.S. at 353. “This

includes decisions that narrow the scope of a criminal statute by

interpreting its terms … as well as constitutional determinations

that place particular conduct or persons covered by the statute

beyond the State's power to punish.” Id. at 351-52 (citations

omitted).

      Marinello       represents    the    first          time   the   Supreme    Court

interpreted 26 U.S.C. § 7212(a). Marinello, at 138 S. Ct. at 1109.

There was a circuit split on whether this provision required “the

Government to show that the defendant had tried to interfere with

a   ‘pending    IRS    proceeding.’”      Id.        at    1105.   Marinello     indeed

interpreted a criminal statute in a manner that narrowed its scope.

Therefore, the rule announced in Marinello applies retroactively



                                          16
in cases on collateral review, establishing the first condition

for bringing his habeas claim under § 2241.

      Petitioner also satisfies the second condition for bringing

his claim under § 2241, he “had no earlier opportunity to challenge

his   conviction     for    a    crime    that     an   intervening      change    in

substantive law may negate.” Dorsainvil, 119 F.3d at 251. In 2010,

Petitioner was convicted of obstruction under § 7212(a) in a

jurisdiction    that       did   not     require    the     Government    to      show

interference with a pending IRS investigation. The Supreme Court’s

interpretation of the statute was not available to Petitioner in

his direct appeal or collateral review proceedings.

           4.      Petitioner Has Not Established His Actual Innocence
                   Under the Gateway Standard

      In support of his actual innocence claim, Petitioner relies

on the fact that, post-Marinello, his jury instructions were

erroneous. Further, he asserts that the conduct charged in the §

7212(a) Count of the Indictment does not describe a nexus between

the   alleged   obstructive        conduct       and    a   specific,      targeted

administrative action that was pending or reasonably foreseeable.

Instead, he was convicted on the obstruction charge upon evidence

that he failed to file an individual tax return in 2004 and 2005;

filed a false individual tax return for 2006; concealed income and

assets through nominees; and failed to cause the company he

controlled to file corporate tax returns for 2004 through 2007.


                                          17
According to Petitioner, all of this conduct occurred before the

IRS investigation began and does not satisfy the elements for

conviction under § 7212(a), as set forth in Marinello.

       Petitioner, however, ignores the actual innocence gateway

standard. The Third Circuit has explained “[w]e are not concerned

with what the misinformed jury did, might have done, or could have

done. Instead, we are making a ‘probabilistic determination about

what reasonable, properly instructed jurors would do.’” Cordaro v.

United States, 933 F.3d 232, 245 (3d Cir. 2019) (quoting Schlup,

513 U.S. at 329.) Furthermore, Petitioner incorrectly argues that

only evidence of the conduct charged in the Indictment may be used

to determine whether he is actually innocent. Marinello’s nexus

requirement need not be alleged in the Indictment. See United

States v. Prelogar, No. 17-cr-248, 2018 WL 5730165, at *2 (W.D.

Mo. Nov. 2, 2018) (Marinello’s “nexus requirement need not be

included in the indictment charging a violation of § 7212(a)”);

United States v. Guirguis, No. 17-cr-487, 2018 WL 5270315, at *3

(D. Haw. Oct. 23, 2018) (“The Supreme Court [in Marinello] did not

find that the Government must plead a nexus between the defendant’s

conduct   and   an   administrative       proceeding   into    the     charging

document.”)

       “[T]he District Court is not limited to the existing record

but should consider ‘all the evidence, including that alleged to

have   been   illegally   admitted    (but     with    due    regard    to   any

                                     18
unreliability of it) and evidence tenably claimed to have been

wrongly excluded or to have become available only after the

trial.’” Voneida v. Attorney Gen. Pennsylvania, 738 F. App'x 735,

738 (3d Cir. 2018) (quoting Bruce, 868 F.3d at 184) (quoting Schlup

v.   Delo,   513   U.S.   at   327-28).    Although    not   charged   in   the

Indictment, there was evidence at trial that Petitioner obstructed

a known criminal investigation by the IRS.

      Petitioner lied to the IRS agents investigating him about

what businesses he controlled and lied about the existence of loan

documents the grand jury had subpoenaed from him. He also gave his

co-conspirator     forged,     backdated   documents    to   provide   to   the

Government in the investigation. (Vassallo Decl., Ex. B., Trial

Tr., ECF No. 12-3 at 212-22.) At sentencing, the district court

found that Petitioner provided false statements and omissions to

the agents during a pending criminal tax investigation. (Vassallo

Decl., Ex. E, Sentencing Tr., ECF No. 12-3 at 466.)) The existing

record demonstrates that Petitioner’s conduct violated 26 U.S.C.

§ 7212(a), as interpreted by Marinello, and Petitioner has not met

the gateway standard of an actual innocence claim.

IIV. CONCLUSION

      For the reasons discussed above, the Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2241 is denied.




                                      19
An appropriate Order follows.



Date:   November 20, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                20
